DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note(s)
Examiner wishes to point out to applicant that claim(s) 1-18 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“support means” in claim 1 with corresponding structure disclosed at [0041] of applicant’s specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the first and second support members face each other with an opening of the base therebetween” which is indefinite. It is unclear if the ‘opening of the base’ of claim 3 and the opening of the base introduced in claim 1 are the same or different openings. According to [0041] and Figs. 5-6 of applicant’s specification, the base has only one opening.  
Claim(s) 4-8 is/are rejected as being dependent from claim 3 and therefor including all the limitation thereof.
The term "flexible" in claims 5 and 7 is a relative term which renders the claims indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No guidance is provided regarding which composition, thickness, elasticity qualify for flexible material. 
Claim 8 recites the limitation “with the through holes therebetween” which is indefinite. There is not sufficient antecedent basis for “the through holes” in the claim(s). Examiner notes that the through holes are introduced in claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Prucha  (US 20200139619).
Regarding claim 1, Prucha discloses an attachment (structure shown in Fig. 2B) for stereolithography apparatuses (structure shown in Fig. 2B incorporated into a stereolithography apparatus shown in Fig. 2A) that is mountable on and demountable from a stereolithography apparatus that forms a three-dimensional object by applying a light beam emitted from a light scanner (120) to a photocurable resin in a vat (155) through an opening of a formation table (Abstract, Fig 1-2A), the attachment comprising:
a base (156) that is mountable on and demountable from the formation table (156 mountable on and demountable from 102 via features 154 and 134: P0023,  0051, Fig. 2A-3A); and
support means fixed to the base (160 is fixed to 156 via fasteners: P0065-0067, Fig. 2B), wherein
the base has a rectangular frame shape having an opening through which a light beam from the light scanner passes (106  has a rectangular frame shape having an opening through which a light beam from 120 passes: Figs. 2A-B), and the support means supports the vat in a position in which a distance from the light scanner to the vat is longer than a distance from the light scanner to the formation table, such that the vat is approximately horizontal (160 is capable of supporting the vat 155  in a position  in which a distance from the light scanner 120 to the vat 155 is longer than a distance from the light scanner 120 to the formation table 102, such that the vat is approximately horizontal: See Figs. 2A-2B). See MPEP §§ 2112.01 I, 2114 I-II, and 2115. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prucha  (US 20200139619) in view of Stadlmann (US 20160136902).
Regarding claim 2, Prucha further discloses wherein the base is formed by coupling rectangular parallelepiped bars and coupling rods to each other (156 is formed by coupling four rectangular bars; two of the taught coupling bars read on the coupling rods: Fig. 2B).
Prucha fails to disclose that the rectangular parallelepiped bars are guides. 
In the same field of endeavor, stereolithography apparatuses, Stadlmann discloses a rectangular base frame comprising two rectangular parallelepiped guides (17) for the benefit(s) of making the support means (16) movable (P0040, Fig. 2). 
Official notice is taken that coupling rectangular parallelepiped guides/bars and coupling rods are well-known elements use to construct rectangular frames. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Prucha in view of Stadlmann by using guides instead of bars and modifying the support means as suggested by Stadlmann for the benefit(s) of allowing/enhancing movement of the support means and/or the vat. 
Regarding claim 3, Prucha fails to disclose wherein the support means comprises planar first and second support members because Prucha discloses only one planar support member.
In the same field of endeavor, stereolithography apparatuses, Stadlmann discloses support means comprising planar first and second support members (16 having generally planar shape), and  the first and second support members face each other with an opening of a rectangular base therebetween (opening in the shown rectangular frame defined by 8 and 16: Fig. 2) and are mounted to the base so as to be approximately vertical (16 are mounted to the shown rectangular frame so as to be approximately vertical: P0040, Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Prucha in view of Stadlmann by modifying the support means as suggested by Stadlmann for the benefit(s) of enhancing support of the vat and/or allowing movement of the vat. 
Regarding claim 5, the combination Prucha/Stadlmann fails to disclose wherein the first and second support members are formed of a flexible material.
However, a person of ordinary skill in the art would have recognized that there are a finite number of materials (i.e. flexible material and rigid material) to select the material for the first and second support members. The flexible material is one of a finite number of  known materials useful for providing flexibility/elasticity. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of the combination by making the first and second support members from a flexible material for the benefit(s) of providing the first and second support members flexibility/elasticity properties because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 4 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record, alone or in combination, fails to disclose or suggest ‘wherein the first and second support members each have a through hole that a part of the vat is fitted to and removed from’ as instantly claimed.
	Claims 6-7 depend from claim 4.
Regarding claim 8, the prior art of record, alone or in combination, fails to disclose or suggest ‘further comprising fixing rods, wherein the fixing rods are extended between the first and second support members in positions in which the fixing rods are opposed to the coupling rods with the through holes therebetween’ as instantly claimed.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Munro (US 20190152144) discloses an attachment (10) that is mountable on and demountable from a stereolithography apparatus (Figs. 1-6A); and
	Oshima (US 20220009168) discloses an attachment that is mountable on and demountable from a  table of a stereolithography apparatus (abstract, claim 1, Figs. 3-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743